    
FORM OF SPECIAL PERFORMANCE-BASED
RESTRICTED STOCK UNIT AGREEMENT
FOR THE CARNIVAL CORPORATION 2020 STOCK PLAN
THIS SPECIAL PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (this
“Agreement”), shall apply to the grant of performance-based Restricted Stock
Units made to employees of Carnival Corporation, a corporation organized under
the laws of the Republic of Panama, (the “Company”) or employees of an
Affiliate, on August 28, 2020 (the “Date of Grant”) under the Carnival
Corporation 2020 Stock Plan (the “Plan”).
WHEREAS, the Company has adopted the Plan, pursuant to which restricted stock
units may be granted in respect of Shares; and
WHEREAS, the Company desires to grant to Participant restricted stock units
pursuant to the terms of this Agreement and the Plan; and
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its shareholders to grant the special performance-based restricted stock
units provided for herein to the Participant subject to the terms set forth
herein.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.    Grant of Restricted Stock Units.
(a)    Grant. The Company hereby grants to select individuals (each a
“Participant”) as of the Date of Grant, a target number of special
performance-based restricted stock units (the “Special PBS RSUs”) as listed in
the Participant’s EquatePlus portfolio (the “Target Amount”), on the terms and
conditions set forth in this Agreement and the Plan. Each Special PBS RSU
represents the right to receive payment in respect of one Share as of the
Settlement Date (as defined below), to the extent the Participant is vested in
such Special PBS RSUs as of the Settlement Date, subject to the terms of this
Agreement and the Plan. The Special PBS RSUs are subject to the restrictions
described herein, including forfeiture under the circumstances described in
Section 3 hereof (the “Restrictions”). The Restrictions shall lapse and the
Special PBS RSUs shall vest and become nonforfeitable in accordance with Section
2 and Section 3 hereof.
(b)    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement. In the event there is any inconsistency between the provisions of the
Plan and this Agreement, the provisions of the Plan shall govern.







--------------------------------------------------------------------------------



(c)    Acceptance of Agreement. Unless the Participant notifies the Company's
Global Human Resources Department in writing to ownership@carnival.com within 10
days after delivery of this Agreement that the Participant does not wish to
accept this Agreement, the Participant will be deemed to have accepted this
Agreement and will be bound by the terms of this Agreement and the Plan.
2



--------------------------------------------------------------------------------



2.    Terms and Conditions of Vesting and Settlement.
(a)    Performance and Service Conditions to Vesting.
(i)    A specified percentage of the Special PBS RSUs shall vest if both (A) the
Participant remains in continuous employment or continuous service with the
Company or an Affiliate through the Settlement Date (defined in Section 2(b)
below), and (B) the Company achieves the Performance Goals set forth on Exhibit
A at a level equal to or above the threshold level of performance, also set
forth on Exhibit A (the “Performance Goals”). Unless provided otherwise by the
Committee, the Participant shall be deemed to not be in continuous employment or
continuous service if the Participant's status changes from employee to
nonemployee, or vice-versa. The actual number of Special PBS RSUs that may vest
ranges from zero to 150% of the Target Amount, based on the extent to which the
Performance Goals are achieved, in accordance with the methodology set out on
Exhibit A, subject to a maximum payout cap of 150%. In no event shall any
Special PBS RSUs vest unless and until (i) at least the threshold Performance
Goal is achieved, (ii) the Committee certifies that the Performance Goals have
been met and determines the level of attainment of the Performance Goals (the
“Certification”), and (iii) the Participant has remained in the continuous
employment or continuous service of the Company or an Affiliate through the
Settlement Date. If the foregoing vesting requirements are not met, no Special
PBS RSUs shall vest and this grant of Special PBS RSUs shall be cancelled in its
entirety.
(ii)    At any time following the Date of Grant, the Committee shall make
adjustments or modifications to the Performance Goals and the calculation of the
Performance Goals as it determines, in its sole discretion, are necessary in
order to avoid dilution or enlargement of the intended benefits to be provided
to the Participant under this Agreement, to reflect the following events: (A)
asset write-downs; (B) litigation or claim judgments or settlements; (C) the
effect of changes in tax laws, accounting principles, or other laws or
regulatory rules affecting reported results; (D) any reorganization and
restructuring programs; (E) extraordinary nonrecurring items as described in
Accounting Standards Codification Topic 225-20 (or any successor pronouncement
thereto) and/or in management’s discussion and analysis of financial condition
and results of operations appearing in the Company’s annual report to
stockholders for the applicable year; (F) acquisitions or divestitures; (G)
foreign exchange gains and losses; (H) discontinued operations and nonrecurring
charges; (I) a change in the Company’s fiscal year; and/or (J) any other
specific, unusual or nonrecurring events.
(b)    Settlement. The obligation to make payments and distributions with
respect to Special PBS RSUs shall be satisfied through the issuance of one Share
for each vested Special PBS RSU, less applicable withholding taxes (the
“settlement”), and the settlement of the Special PBS RSUs may be subject to such
conditions, restrictions and contingencies as the Committee shall determine.
Earned Special PBS RSUs (as defined in Exhibit A) shall vest and be settled as
soon as practicable after the end of the Performance Cycle (as defined in
Exhibit A) and Certification (the “Settlement Date”), but in no event later than
March 15 of the year following the calendar year in which Certification occurs,
except as otherwise specified in Section 4(a). Notwithstanding the foregoing,
the payment dates set forth in this Section 2(b) have been specified for the
purpose of complying with the provisions of Section 409A of the Code (“Section
409A”). To the extent payments are made during the periods permitted under
Section 409A (including any applicable periods before or after the specified
payment dates set forth in this Section 2(b)), the Company shall be deemed to
have satisfied its obligations under the Plan and shall be deemed not to be in
breach of its payments obligations hereunder.
3



--------------------------------------------------------------------------------



(c)    Voting Rights. The Participant shall have no voting rights with respect
to the Special PBS RSUs.
3.    Termination of Employment or Service with the Company.
(a)    Termination. If the Participant’s employment or service with the Company
or an Affiliate terminates for any reason (whether due to voluntary termination,
Retirement, termination by the Company with or without Cause, or otherwise),
then all outstanding Special PBS RSUs shall immediately terminate on the date of
termination of employment or service.
(b)    Released Special PBS RSUs. Following Participant’s termination of
employment or service with the Company or an Affiliate for any reason, the
Participant (or the Participant's legal representative, if applicable) must
provide for all Shares underlying released Special PBS RSUs (including those
issued under this Agreement as well as Shares underlying released Special PBS
RSUs issued under any other similar agreement, whether on account of termination
or previously released in connection with the vesting terms of such similar
agreement) to be liquidated or transferred to a third party broker no later than
six months following the later of (i) the Participant's date of termination or
(ii) the latest Settlement Date or other applicable vesting or settlement date
(whether under this Agreement or a similar agreement) occurring following the
Participant's termination. If the Participant (or the Participant's legal
representative, as applicable) fails to liquidate or transfer the Shares prior
to the end of the applicable six month period, the Company is hereby authorized
and directed by the Participant either, in the Company's discretion: (i) to sell
any such remaining Shares on the Participant's (or the Participant's
beneficiary's) behalf on the first trading date following the end of such period
on which the Company is not prohibited from selling such Shares; or (ii) to
transfer such Shares to the Company's stock transfer agent for registration in
the Participant's (or the Participant's beneficiary's) name. The Company will
not be responsible for any gain or loss or taxes incurred with respect to the
Shares underlying the released Special PBS RSUs in connection with such
liquidation or transfer.
4.    Share Ownership. The Participant shall not be deemed for any purpose to be
the owner of any Shares subject to the Special PBS RSUs and shall not have any
rights of a shareholder with respect to the Special PBS RSUs, including, but not
limited to, voting or dividend rights, until delivery of the applicable Shares
underlying the Special PBS RSUs on the Settlement Date. The Company shall not be
required to set aside any fund for the payment of the Special PBS RSUs.
5.    Miscellaneous.
(a)    Compliance with Legal Requirements. The granting and settlement of the
Special PBS RSUs, and any other obligations of the Company under this Agreement,
shall be subject to all applicable federal, state, local and foreign laws, rules
and regulations and to such approvals by any regulatory or governmental agency
as may be required. If the settlement of the Special PBS RSUs would be
prohibited by law or the Company’s dealing rules, the settlement shall be
delayed until the earliest date on which the settlement would not be so
prohibited.
(b)    Transferability. Unless otherwise provided by the Committee in writing,
the Special PBS RSUs shall not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Participant other than by will or
the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided, that, the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.
4



--------------------------------------------------------------------------------



(c)    Tax Withholding. The Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Participant's employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Participant's participation in the Plan and legally applicable to
the Participant (Tax-Related Items), is and remains the Participant's
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Special PBS RSUs,
including, but not limited to, the grant, vesting or settlement of the Special
PBS RSUs, the subsequent sale of Shares acquired pursuant to such settlement and
the receipt of any dividends; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Special PBS
RSUs to reduce or eliminate the Participant's liability for Tax-Related Items or
achieve any particular tax result. Further, if the Participant is subject to
Tax-Related Items in more than one jurisdiction, the Participant acknowledges
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company or its agent to satisfy any applicable
withholding obligations with regard to all Tax-Related Items by one or a
combination of the following: (i) withholding from the Participant's wages or
other cash compensation paid to the Participant by the Company and/or the
Employer; or (ii) withholding from proceeds of the sale of Shares acquired upon
settlement of the Special PBS RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant's behalf pursuant to
this authorization without further consent); or (iii) withholding in Shares to
be issued upon settlement of the Special PBS RSUs.
Notwithstanding the foregoing, if the Participant is an officer subject to
Section 16 of the Exchange Act, the Company will withhold in Shares only upon
advance approval by the Committee or the Board.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash and will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the vested Grant, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.
Finally, the Participant agrees to pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant's participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Participant fails to comply with the Participant's obligations in connection
with the Tax-Related Items.
(d)    Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that:
5



--------------------------------------------------------------------------------



(i)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(ii)    the grant of the Special PBS RSUs is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
grants of Special PBS RSUs, or benefits in lieu of Special PBS RSUs, even if
Special PBS RSUs have been granted in the past;
(iii)    all decisions with respect to future awards or other grants, if any,
will be at the sole discretion of the Company;
(iv)    the Award and the Participant’s participation in the Plan shall not
create a right to employment or be interpreted as forming or amending an
employment or service contract with the Company, the Employer, or any member of
the Combined Group and its Affiliates and shall not interfere with the ability
of the Company, the Employer or any member of the Combined Group and its
Affiliates, as applicable, to terminate the Participant’s employment or service
relationship (if any);
(v)    the Participant is voluntarily participating in the Plan;
(vi)    the Special PBS RSUs and the Shares subject to the Special PBS RSUs, and
the income from and value of same, are not intended to replace any pension
rights or compensation;
(vii)    the Special PBS RSUs and the Shares subject to the Special PBS RSUs,
and the income from and value of same, are not part of normal or expected
compensation for purposes of, including, without limitation, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;
(viii)    the future value of the underlying Shares is unknown, indeterminable
and cannot be predicted with certainty;
(ix)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Special PBS RSUs resulting from the termination of the
Participant's employment or other service relationship (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where the Participant is employed or the terms of the
Participant's employment agreement, if any);
(x)    unless otherwise agreed with the Company, the Special PBS RSUs and the
Shares, and the income from and value of same, are not granted as consideration
for, or in connection with, the service the Participant may provide as a
director of the Company or any member of the Combined Group and its Affiliates;
(xi)    unless otherwise provided in the Plan or by the Company in its
discretion, the Special PBS RSUs and the benefits evidenced by this Agreement do
not create any entitlement to have the Special PBS RSUs or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
shares of the Company;
6



--------------------------------------------------------------------------------



(xii)    if the Participant resides outside the United States or is otherwise
subject to the laws of a country outside the United States:
(A)    the Special PBS RSUs and the Shares subject to the Special PBS RSUs, and
the income and value of same, are not part of normal or expected compensation
for any purpose; and
(B)    neither the Company, the Employer or any member of the Combined Group or
its Affiliates shall be liable for any foreign exchange rate fluctuation between
the Participant's local currency and the United States Dollar that may affect
the value of the Special PBS RSUs or of any amounts due to the Participant
pursuant to the settlement of the Special PBS RSUs or the subsequent sale of any
Shares acquired upon settlement.
(xiii)    the Participant has read and understood, and agrees to be bound by,
the terms of your Award set out in this Agreement, including any special terms
and conditions for the Participant’s country included in Appendix A;
(xiv)    the Participant has read and understood, and agrees to be bound by, the
rules of the Plan that govern the Participant’s participation in the Plan; and
(xv)    the Participant has read and understood, and agrees to be bound by, the
data privacy, non-competition, non-disclosure, clawback and forfeiture terms of
the Plan and this Agreement.
(e)    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, or the Participant's acquisition or
sale of the underlying Shares. The Participant should consult with the
Participant's own personal tax, legal and financial advisors regarding the
Participant's participation in the Plan before taking any action related to the
Plan.
(f)    Clawback/Forfeiture.
(i)    Notwithstanding anything to the contrary contained herein, in the event
of a material restatement of the Company's issued financial statements, the
Committee shall review the facts and circumstances underlying the restatement
(including, without limitation any potential wrongdoing by the Participant and
whether the restatement was the result of negligence or intentional or gross
misconduct) and may in its sole discretion direct the Company to (A) cancel all
outstanding Special PBS RSUs and/or (B) recover all or a portion of any income
or gain realized on the settlement of the Special PBS RSUs or the subsequent
sale of Shares acquired upon settlement of the Special PBS RSUs with respect to
any fiscal year in which the Company's financial results are negatively impacted
by such restatement. If the Committee directs the Company to recover any such
amount from the Participant, then the Participant agrees to and shall be
required to repay any such amount to the Company within 30 days after the
Company demands repayment. In addition, if the Company is required by law to
include an additional “clawback” or “forfeiture” provision to outstanding
grants, under the Dodd-Frank Wall Street Reform and Consumer Protection Act or
otherwise, then such clawback or forfeiture provision shall also apply to this
Agreement as if it had been included on the Date of Grant and the Company shall
promptly notify the Participant of such additional provision. In addition, if a
Participant has engaged or is engaged in Detrimental Activity after the
Participant's employment or service with the Company or its subsidiaries has
ceased, then the Participant, within 30 days after written demand by the
Company, shall return any income or gain realized on the settlement
7



--------------------------------------------------------------------------------



of the Special PBS RSUs or the subsequent sale of Shares acquired upon
settlement of the Special PBS RSUs.
(ii)    For purposes of this Agreement, “Detrimental Activity” means any of the
following: (i) unauthorized disclosure of any confidential or proprietary
information of the Combined Group, (ii) any activity that would be grounds to
terminate the Participant's employment or service with the Combined Group for
Cause, (iii) whether in writing or orally, maligning, denigrating or disparaging
the Combined Group or their respective predecessors and successors, or any of
the current or former directors, officers, employees, shareholders, partners,
members, agents or representatives of any of the foregoing, with respect to any
of their respective past or present activities, or otherwise publishing (whether
in writing or orally) statements that tend to portray any of the aforementioned
persons or entities in an unfavorable light, or (iv) the breach of any
noncompetition, nonsolicitation or other agreement containing restrictive
covenants, with the Combined Group. For purposes of the preceding sentence the
phrase “the Combined Group” shall mean “any member of the Combined Group or any
Affiliate”. Notwithstanding the foregoing, nothing in this Agreement prohibits
the Participant from voluntarily communicating, without notice to or approval by
the Company, with any federal or state government agency about a potential
violation of a federal or state law or regulation or to participate in
investigations, testify in proceedings regarding the Company's or an Affiliate’s
past or future conduct, or engage in any activities protected under whistle
blower statutes. Further, pursuant to the Defend Trade Secrets Act of 2016, the
Participant shall not be held criminally, or civilly, liable under any federal
or state trade secret law for the disclosure of a trade secret that is made in
confidence either directly or indirectly to a federal, state, or local
government official, or an attorney, for the sole purpose of reporting, or
investigating, a violation of law. Moreover, the Participant may disclose trade
secrets in a complaint, or other document, filed in a lawsuit, or other
proceeding, if such filing is made under seal. Finally, if the Participant files
a lawsuit alleging retaliation by the Company or an Affiliate for reporting a
suspected violation of the law, the Participant may disclose the trade secret to
the Participant’s attorney and use the trade secret in the court proceeding, if
the Participant files any document containing the trade secret under seal and
does not disclose the trade secret, except pursuant to court order.
(g)    Waiver. Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.
(h)    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant's address indicated by the
Company's records, or if to the Company, at the Company's principal executive
office.
(i)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
8



--------------------------------------------------------------------------------



(j)    No Rights to Continued Employment. Nothing in the Plan or in this
Agreement shall be construed as giving the Participant any right to be retained,
in any position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the right of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.
The rights and obligations of the Participant under the terms and conditions of
the Participant's office or employment shall not be affected by this Agreement.
The Participant waives all and any rights to compensation and damages in
consequence of the termination of the Participant's office or employment with
any member of the Combined Group or any of its Affiliates for any reason
whatsoever (whether lawfully or unlawfully) insofar as those rights arise, or
may arise, from the Participant's ceasing to have rights under or the
Participant's entitlement to the Special PBS RSUs under this Agreement as a
result of such termination or from the loss or diminution in value of such
rights or entitlements. In the event of conflict between the terms of this
Section 5(j) and the Participant's terms of employment, this Section will take
precedence.
(k)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, legal representatives, executors,
administrators, heirs and successors of the Participant.
(l)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by the parties hereto, except for any changes permitted without
consent of the Participant in accordance with the Plan.
(m)    Governing Law; JURY TRIAL WAIVER.  This Agreement shall be construed and
interpreted in accordance with the laws of the State of Florida without regard
to principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Florida. THE PARTIES EXPRESSLY AND
KNOWINGLY WAIVE ANY RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER
OR IN CONNECTION WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.
(n)    Data Protection. The Employer, the Company and any Affiliate may collect,
use, process, transfer or disclose the Participant’s Personal Information for
the purpose of implementing, administering and managing the Participant's
participation in the Plan, in accordance with the Carnival Corporation & plc
Equity Plans Participant Privacy Notice the Participant previously received.
(The Participant should contact ownership@carnival.com if he or she would like
to receive another copy of this notice.) For example, the Participant’s Personal
Information may be directly or indirectly transferred to Equatex AG or any other
third party stock plan service provider as may be selected by the Company, and
any other third parties assisting the Company with the implementation,
administration and management of the Plan.
(o)    Insider Trading/Market Abuse Laws. The Participant may be subject to
insider trading restrictions and/or market abuse laws in applicable
jurisdictions, including the United States, the United Kingdom, and the
Participant’s country, which may affect the Participant’s ability to directly or
indirectly, for his- or her- self or a third party, acquire or sell, or attempt
to sell, Shares under the Plan during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by the
laws and regulations in the applicable jurisdiction,
9



--------------------------------------------------------------------------------



including the United States, the United Kingdom, and the Participant’s country),
or may affect the trade in Shares or the trade in rights to Shares under the
Plan. Local insider trading laws and regulations may prohibit the cancellation
or amendment of orders the Participant placed before the Participant possessed
inside information. Furthermore, the Participant could be prohibited from (i)
disclosing the inside information to any third party, which may include fellow
employees (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. Local insider
trading laws and regulations may be the same or different from any Company
insider trading policy. The Participant acknowledges that it is the
Participant’s responsibility to be informed of and compliant with such
regulations, and the Participant should speak to the Participant’s personal
advisor on this matter.
(p)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
(q)    Language. The Participant acknowledges that he or she is proficient in
the English language, or has consulted with an advisor who is sufficiently
proficient, so as to allow the Participant to understand the terms and
conditions of this Agreement. If the Participant has received this Agreement or
any other document related to the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.
(r)    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.
(s)    Country Specific Wording. The Award shall be subject to the additional
terms and conditions set forth in Appendix A for the Participant’s country, if
any. Moreover, if the Participant relocates to one of the countries included in
Appendix A, the special terms and conditions for such country will apply to the
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. Appendix A constitutes part of this Agreement.
6.    Change in Control. In the event of a Change in Control after the end of
the Performance Cycle but prior to the vesting or settlement of the Special PBS
RSUs, the level of attainment of the Performance Goals and the number of Earned
Special PBS RSUs (if any) will be determined and certified by the Committee in
the manner set forth on Exhibit A. If a Change in Control occurs prior to the
end of the Performance Cycle, the Performance Cycle will end on the Accelerated
End Date set forth on Exhibit A and the level of attainment of the Performance
Goals and the number of Earned Special PBS RSUs (if any) will be determined and
certified by the Committee in the manner set forth on Exhibit A. Any such Earned
Special PBS RSUs will vest and be settled in accordance with Section 2(b) of
this Agreement.
7.    Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant's participation in the Plan, on the
Special PBS RSUs and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


10



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has executed this Agreement as of the day first
written above.
CARNIVAL CORPORATION






By: ______________________________         


11



--------------------------------------------------------------------------------



Exhibit A
Performance Goal Vesting Matrix






[PERFORMANCE CRITERIA]
12



--------------------------------------------------------------------------------



APPENDIX A
Country Specific Information


TERMS AND CONDITIONS
This Appendix A includes additional terms and conditions that govern the Award
granted to the Participant if the Participant resides in one of the countries
listed herein. This Appendix A forms part of the Agreement. These terms and
conditions are in addition to, or if so indicated, in place of, the terms and
conditions in the Agreement.
If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently working, is considered a resident of another
country for local law purposes or transfers employment and/or residency between
countries after the Grant Date, the Company shall, in its sole discretion,
determine to what extent the additional terms and conditions included herein
will apply to the Participant under these circumstances. The Participant is
strongly encouraged to inform the Company and to speak with their personal tax
advisor regarding the tax treatment of their Award.
If the Participant is a United States taxpayer (regardless of where they are
employed) the Participant is strongly encouraged to inform the Company of their
United States taxpayer status and to speak with their tax advisors regarding tax
treatment of their Award.
If the Participant is a citizen or resident of a country within the EU, the
additional terms and conditions for EU counties below will also govern the Award
granted to the Participant.
Brexit (the departure of the UK from the EU). Although the UK left the EU on 31
January 2020, EU laws remain in place in the UK during the transition period,
which is due to end on 31 December 2020. If the Participant is a citizen or
resident of the UK or any other country that may be affected by Brexit, the
Participant should be aware that the law that applies to their Award may change
after 31 December 2020. It is recommended that the Participant take independent
advice if the Participant thinks that this may apply to them.
NO PUBLIC OFFER
The Participant’s Awards are being offered to them in their capacity as an
employee of the Company.
This is a private placement directed at certain officers and key employees of
the Participant’s employer selected by the Participant’s employer in its sole
discretion. The offering is not intended for the general public and may not be
used for any public offer which requires a prospectus.
If an individual has access to the Plan documents and is not a Participant, they
must disregard the Plan documents, as they are not an intended recipient. In
this event, access to the Plan documents cannot be construed as an offer.
NOTIFICATIONS
This Appendix A also includes information regarding exchange controls,
securities laws and certain other issues of which the Participant should be
aware with respect to the Participant's participation in the Plan. The
information is based on the exchange control, securities laws and other laws in
effect in the respective countries as of December 2018. Such laws are often
13



--------------------------------------------------------------------------------



complex and change frequently. As a result, the Company strongly recommends that
the Participant not rely on the information noted herein as the only source of
information relating to the consequences of the Participant's participation in
the Plan because the information may be out of date at the time the Participant
vests in the Award or when the Participant sell the Shares acquired under the
Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant's particular situation, and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant's country may apply to the Participant's
situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently working, is considered a resident of
another country for local law purposes or transfers employment and/or residency
between countries after the Grant Date, the information contained herein may not
be applicable in the same manner to the Participant.
Capitalized terms not explicitly defined in this Appendix A but defined in the
Agreement or Plan shall have the same definitions as in the Plan and/or the
Agreement.
BRAZIL
TERMS AND CONDITIONS
Compliance with Law. By accepting the Award, the Participant agrees to comply
with applicable Brazilian laws and to report and pay applicable Tax-Related
Items associated with the settlement of the Award or the subsequent sale of the
Shares acquired under the Plan.
Nature of Grant.  This provision supplements Section 6(d) - Nature of Grant of
the Agreement:
By accepting the Award, the Participant agrees that the Participant is making an
investment decision, the Shares will be issued to the Participant only if the
vesting conditions are met and any necessary services are rendered by the
Participant over the vesting period, and the value of the underlying Shares is
not fixed and may increase or decrease in value over the vesting period without
compensation to the Participant. 
NOTIFICATIONS
Exchange Control Information. If the Participant is resident or domiciled in
Brazil, the Participant will be required to submit an annual declaration of
assets and rights held outside Brazil to the Central Bank of Brazil if the
aggregate value of such assets and rights is equal to or greater than
US$100,000. Assets and rights that must be reported include Shares acquired
under the Plan.
Tax on Financial Transaction (IOF). Cross-border financial transactions relating
to the Award may be subject to the IOF (tax on financial transactions). The
Participant is solely responsible for complying with any applicable IOF arising
from the Participant's participation in the Plan. The Participant should consult
with the Participant's personal tax advisor for additional details.
Securities Laws. The Awards and the Shares granted under the Plan have not been
and will not be publicly issued, placed, distributed, offered or negotiated in
the Brazilian capital markets and, as a result, will not be registered with the
Brazilian Securities Commission (Comissão de Valores
14



--------------------------------------------------------------------------------



Mobiliários) (the CVM). Therefore, the Awards will not be offered or sold in
Brazil, except in circumstances which do not constitute a public offering,
placement, distribution or negotiation under the Brazilian capital markets
regulations.
If the Participant is employed and/or resident in Brazil, then by accepting the
Award the Participant agrees and acknowledge that (i) neither the Participant’s
employer nor any person or entity acting on behalf of the Participant’s employer
has provided the Participant with financial advice with respect to the award or
the Shares acquired upon settlement of the Award; and (ii) the employer does not
guarantee a specified level of return on the Award or the Shares.
CANADA
TERMS AND CONDITIONS
Form of Settlement. Notwithstanding any discretion contained in Section 9(e) of
the Plan, the Award is payable in Shares only.
NOTIFICATIONS
Securities Law Information. The Participant is permitted to sell Shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided the sale of the Shares takes place outside Canada through the
facilities of a stock exchange on which the Shares are listed (i.e., the New
York Stock Exchange).
In addition to any restrictions on resale and transfer noted in the plan
documents, Shares acquired pursuant to the Plan will be subject to certain
restrictions on resale imposed by Canadian provincial securities laws (in
general, participants in the offering who are resident in Canada may not resell
their Shares to Canadian purchasers). Accordingly, prospective participants are
encouraged to seek legal advice prior to any resale of such shares.
By accepting this Award, the Participant represents and warrants to the Company
that the Participant’s participation in the Plan is voluntary and that the
Participant has not been induced to participate by expectation of engagement,
appointment, employment, continued engagement, continued appointment or
continued employment, as applicable.
Foreign Asset/Account Reporting Information. The Participant is required to
report any specified foreign property (including Special TBS RSUs and Shares) on
form T1135 (Foreign Income Verification Statement) if the total cost of the
specified foreign property exceeds C$100,000 at any time in the year. The form
must be filed by April 30 of the following year. Special TBS RSUs must be
reported – generally at a nil cost – if the C$100,000 cost threshold is exceeded
because of other specified foreign property the Participant holds. When Shares
are acquired, their cost generally is the adjusted cost base (“ACB”) of the
Shares. The ACB would ordinarily equal the fair market value of the Shares at
the time of acquisition, but if the Participant owns other shares, this ACB may
have to be averaged with the ACB of the other shares. It is the Participant's
responsibility to comply with applicable reporting obligations. The Participant
should consult with the Participant's personal legal advisor to ensure
compliance with applicable reporting obligations.
CHILE
Foreign Asset Reporting. If the Partcipant is domiciled or resident in Chile,
the acquisition of shares abroad for an amount higher than USD10,000 must be
reported to the Central Bank of
15



--------------------------------------------------------------------------------



Chile (Banco Central de Chile) (Central Bank) in accordance with Chapter XII of
the Compendium of Foreign Exchange Regulations (CNC) of the Central Bank. The
Participant must report the acquisition to the Central Bank as an investment
carried out abroad through the disposal of funds held abroad, by filing a cover
letter and Annex 1 of Chapter XII of the Manual of Procedures and Information
Forms of the CNC. The filing must be made within the first ten days of the month
following the month in which the shares were acquired. It is the Participant’s
responsibility to comply with applicable reporting obligations. The Participant
should consult with their personal legal advisor to ensure compliance with
applicable reporting obligations.
CHINA
TERMS AND CONDITIONS


The following terms and conditions will be applicable to the Participant to the
extent that the Company, in its sole discretion, determines that the
Participant's participation in the Plan will be subject to exchange control
restrictions in the People’s Republic of China (“PRC”), as implemented by the
PRC State Administration of Foreign Exchange (“SAFE”):


Vesting. This provision supplements Section 2(a) - Vesting of the Agreement:


Notwithstanding anything to the contrary in the Agreement, the Award will not
vest and no Shares will be issued to the Participant unless and until all
necessary exchange control or other approvals with respect to the Award under
the Plan are obtained from SAFE or its local counterpart (“SAFE Approval”), as
determined by the Company in its sole discretion. In the event that SAFE
Approval has not been obtained, or the Company is unable to maintain its SAFE
Approval, prior to any date(s) on which the Award is scheduled to vest, the
Award will not vest until the seventh day of the month following the month in
which SAFE Approval is obtained or reinstated (the “Actual Vesting Date”). If
the Participant's employment terminates prior to the Actual Vesting Date, the
Participant shall not be entitled to vest in any portion of the Award and the
Award shall be forfeited without any liability to the Company, the Employer or
any member of the Combined Group and its Affiliates.


If or to the extent the Company is unable to obtain or maintain SAFE Approval,
no Shares subject to the Special TBS RSUs for which SAFE Approval has not been
obtained or maintained shall be issued. In this case, the Company retains the
discretion to settle any Special TBS RSUs in cash paid through local payroll in
an amount equal to the market value of the Shares subject to the Special TBS
RSUs less any Tax-Related Items; provided, however, that in case the Company is
able to obtain or reinstated its SAFE Approval with respect to any Special TBS
RSUs, the cash payment for Special TBS RSUs not covered by the SAFE Approval
shall not be made until the SAFE Approval has been obtained or reinstated.


Settlement of Special TBS RSUs and Sale of Shares. This provision supplements
Section 2(b) - Settlement of the Agreement:


Notwithstanding anything to the contrary in the Plan or the Agreement, to
facilitate compliance with PRC exchange control restrictions the Participant
agrees that any Shares acquired at settlement of the Award may be immediately
sold at settlement or, at the Company’s discretion, at a later time (including
when the Participant's employment terminates for any reason). If, however, the
sale of the Shares is not permissible under the Company’s insider trading
policy, the Company retains the discretion to postpone the issuance of the
Shares subject to the vested Award until such time that the sale is again
permissible and to then immediately sell the Shares subject to the Award. The
Participant further agrees that the Company is authorized to instruct its
16



--------------------------------------------------------------------------------



designated broker to assist with the mandatory sale of the Shares (on the
Participant's behalf pursuant to this authorization), and the Participant
expressly authorizes such broker to complete the sale of the Shares. The
Participant acknowledges that the Company’s designated broker is under no
obligation to arrange for the sale of Shares at any particular price. Upon the
sale of the Shares, the Company agrees to pay the cash proceeds from the sale,
less any brokerage fees or commissions, to the Participant in accordance with
applicable exchange control laws and regulations and provided any liability for
Tax-Related Items has been satisfied. Due to fluctuations in the share price
and/or the United States Dollar exchange rate between the settlement date and
(if later) the date on which the Shares are sold, the sale proceeds may be more
or less than the fair market value of the Shares on the settlement date (which
is the amount relevant to determining the Participant's tax liability). The
Participant understands and agrees that the Company is not responsible for the
amount of any loss the Participant may incur and that the Company assumes no
liability for any fluctuation in the share price and/or United States Dollar
exchange rate.


The Participant further agrees that any Shares to be issued to the Participant
shall be deposited directly into an account with the Company’s designated
broker. The deposited shares shall not be transferable (either electronically or
in certificate form) from the brokerage account. This limitation shall apply
both to transfers to different accounts with the same broker and to transfers to
other brokerage firms. The limitation shall apply to all Shares issued to the
Participant under the Plan, whether or not the Participant continues to be
employed by the Company, the Combined Group or one of its Affiliates.


Exchange Control Restrictions. By accepting the Award, the Participant
understands and agrees that the Participant will be required to immediately
repatriate to China the proceeds from the sale of any Shares acquired under the
Plan or from any cash dividends paid on such Shares. The Participant further
understands that such repatriation of the proceeds may need to be effected
through a special exchange control account established by the Company or any
Affiliate, and the Participant hereby consents and agrees that the proceeds may
be transferred to such account by the Company (or its designated broker) on the
Participant's behalf prior to being delivered to the Participant. The
Participant also acknowledges and understands that there may be a delay between
the date the Shares are sold and the date the cash proceeds are distributed to
the Participant. The Participant further agrees to sign any agreements, forms
and/or consents that may be reasonably requested by the Company (or the
Company’s designated broker) to effectuate such transfers.


The proceeds may be paid to the Participant in United States Dollars or local
currency, at the Company’s discretion. If the proceeds are paid to the
Participant in United States Dollars, the Participant understands that the
Participant will be required to set up a United States Dollar bank account in
China so that the proceeds may be deposited into this account. If the proceeds
are paid to the Participant in local currency, (i) the Participant acknowledges
that the Company is under no obligation to secure any particular exchange
conversion rate and that the Company may face delays in converting the proceeds
to local currency due to exchange control restrictions, and (ii) the Participant
agrees to bear any currency fluctuation risk between the time the Shares are
sold or dividends are paid and the time the proceeds are converted to local
currency and distributed to the Participant. The Participant agrees to comply
with any other requirements that may be imposed by the Company in the future in
order to facilitate compliance with exchange control requirements in China.
EU COUNTRIES
17



--------------------------------------------------------------------------------



This offer is being made to selected employees as part of an employee incentive
programme in order to provide an additional incentive and to encourage employee
share ownership and to increase the Participant’s interest in the success of the
Company. The company offering these rights is the Company. The shares which are
the subject of these rights are new/existing ordinary shares in the Company.
More information in relation to the Company, including the Share price, can be
found at the following web address: www.carnivalcorp.com or www.carnivalplc.com.


The obligation to publish a prospectus does not apply because of Article 1(4)(i)
of the EU Prospectus Regulation. The total maximum number of Shares which are
the subject of this offer in EU countries is 0.


GERMANY
NOTIFICATIONS
Exchange Control Information.  Cross-border payments in excess of €12,500
(including transactions made in connection with the sale of securities) must be
reported monthly to the German Federal Bank (“Bundesbank”). If the Participant
makes or receives a payment in excess of this amount, the Participant must
report the payment to Bundesbank electronically using the “General Statistics
Reporting Portal” (Allgemeines Meldeportal Statistik) available via Bundesbank’s
website (www.bundesbank.de).
Foreign Asset/Account Reporting Information. If the Participant’s acquisition of
Shares under the Plan leads to a so-called qualified participation at any point
during the calendar year, the Participant will need to report the acquisition
when the Participant files his or her tax return for the relevant year. A
qualified participation is attained if (i) the value of the Shares acquired
exceeds EUR 150,000 or (ii) in the unlikely event the Participant holds Shares
exceeding 10% of the of the Company’s Common Stock.
HONG KONG
TERMS AND CONDITIONS
Sale Restriction. Shares received at vesting are accepted as a personal
investment. In the event that the Award vests and Shares are issued to the
Participant (or the Participant's legal representatives) within six months of
the Grant Date, the Participant (or the Participant's legal representatives)
agrees that the Shares will not be offered to the public or otherwise disposed
of prior to the six-month anniversary of the Grant Date.
NOTIFICATIONS
Securities Law Information. WARNING: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. The Participant is advised to
exercise caution in relation to the offer. If the Participant is in any doubt
about any of the contents of the Agreement, including this Appendix A, or the
Plan, the Participant should obtain independent professional advice. Neither the
grant of the Award nor the issuance of Shares upon settlement of the Award
constitutes a public offering of securities under Hong Kong law and is available
only to employees of the Company and members of the Combined Group and its
Affiliates. The Agreement, the Plan and other incidental communication materials
distributed in connection with the Award have not been prepared in accordance
with and are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong and are
intended only for the personal use of each eligible employee of the Company
18



--------------------------------------------------------------------------------



or members of the Combined Group and its Affiliates and may not be distributed
to any other person.
No Awards granted under the Plan may be transferred or assigned, except as
expressly permitted by the Company in writing.
Nature of Scheme. The Plan is not intended to be an occupational retirement
scheme for purposes of the Occupational Retirement Schemes Ordinance.
ITALY
TERMS AND CONDITIONS
Plan Document Acknowledgment.  In accepting the Award, the Participant
acknowledges that the Participant has received a copy of the Plan and the
Agreement, has reviewed the Plan and the Agreement in their entirety and fully
understands and accepts all provisions of the Plan and the Agreement.
The Participant acknowledges that the Participant has read and specifically and
expressly approves the following sections of the Agreement: Section 2 - Terms
and Conditions; Section 3 - Termination of Employment or Service with the
Company; Section 6(c) - Tax Withholding; Section 6(d) - Nature of Grant; Section
6(p) - Governing Law; JURY TRIAL WAIVER; and Section 6(u) - Language.
NOTIFICATIONS
Foreign Asset/Account Reporting Information. If the Participant is an Italian
resident and holds investments or financial assets outside Italy (e.g., cash,
Special TBS RSUs, Shares) during any fiscal year which may generate income
taxable in Italy (or if the Participant is the beneficial owner of such an
investment or asset even if the Participant does not directly hold the
investment or asset), the Participant is required to report such investments or
assets on the Participant's annual tax return for such fiscal year (on UNICO
Form, RW Schedule, or on a special form if the Participant is not required to
file a tax return).


JAPAN
NOTIFICATIONS
Foreign Asset/Account Reporting Information. The Participant is required to
report details of any assets held outside Japan as of December 31 (including
Shares acquired under the Plan), to the extent such assets have a total net fair
market value exceeding ¥50 million. Such report will be due by March 15 each
year. The Participant should consult with the Participant's personal tax advisor
to determine if the reporting obligation applies to the Participant and whether
the Participant will be required to include details of the Participant's
outstanding Special TBS RSUs, as well as Shares, in the report.
NETHERLANDS
image04.jpg [image04.jpg]
19



--------------------------------------------------------------------------------



SINGAPORE
TERMS AND CONDITIONS
Restrictions on Sale. The Participant agrees that, in the event that any portion
of the Award vests prior to the six-month anniversary of the Grant Date, the
Participant will not sell any Shares acquired at vesting prior to the six-month
anniversary of the Grant Date, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”).


20



--------------------------------------------------------------------------------



NOTIFICATIONS
Chief Executive Officer and Director Notification Requirement.  The Chief
Executive Officer (“CEO”) and the directors, associate directors or shadow
directors of a Singapore Subsidiary or Affiliate are subject to certain
notification requirements under the Singapore Companies Act.  Specifically, the
CEO and directors must notify the Singapore Subsidiary or Affiliate in writing
of an interest (e.g., Special TBS RSUs, Shares, etc.) in the Company or any
related company within two business days of (i) its acquisition or disposal,
(ii) any change in a previously-disclosed interest (e.g., upon vesting /
settlement of the Award or when Shares acquired under the Plan are subsequently
sold), or (iii) becoming the CEO or a director.
Securities Laws. The Participant acknowledges that this Agreement has not been
registered as a prospectus with the Monetary Authority of Singapore.
Accordingly, this Agreement and any other document or material in connection
with the offer or sale, or invitation for subscription or purchase of the Shares
may not be circulated or distributed, nor may the Shares be offered or sold, or
be made the subject of an invitation for subscription or purchase, whether
directly or indirectly, to persons in Singapore other than pursuant to, and in
accordance with the conditions of, an exemption under any provision (other than
Section 280) of Subdivision (4) of Division 1 of Part XIII of the Securities and
Futures Act, Chapter 289 of Singapore.
The Awards under the Plan are prescribed capital markets products (as defined in
the Securities and Futures (Capital Markets Products) Regulations 2018) and
Excluded Investment Products (as defined in MAS Notices SFA 04-N12 and FAA-N16).
UNITED KINGDOM
TERMS AND CONDITIONS
This provision supplements Section 6(c) - Tax Withholding of the Agreement:
Tax Withholding. Without limitation to Section 6(c) of the Agreement, the
Participant agrees that the Participant is liable for all Tax-Related Items and
hereby covenants to pay all such Tax-Related Items as and when requested by the
Company or any Affiliate or by Her Majesty's Revenue and Customs (“HMRC”) (or
any other tax authority or any other relevant authority). The Participant also
agrees to indemnify and keep indemnified the Company and any Affiliate against
any Tax-Related Items that they are required to pay or withhold or have paid or
will pay on the Participant’s behalf to HMRC (or any other tax authority or any
other relevant authority).
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Participant understands that he or she may not be able to indemnify
the Company for the amount of any income tax not collected from or paid by the
Participant, in case the indemnification could be considered a loan. In this
case, the income tax not collected or paid may constitute a benefit to the
Participant on which additional income tax and National Insurance contributions
may be payable. The Participant will be responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for paying the Company or the Employer, as
applicable, for the value of any employee National Insurance contributions due
on this additional benefit, which the Company or the Employer may recover from
the Participant by any of the means referred to in this Agreement.
In addition, the Participant agrees that the Company and/or the Employer may
calculate the income tax to be withheld and accounted for by reference to the
maximum applicable rates,
21



--------------------------------------------------------------------------------



without prejudice to any right the Participant may have to recover any
overpayment from HMRC or any applicable tax authority.
22

